Order entered April 23, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00131-CV

                       JPMORGAN CHASE BANK, N.A., Appellant

                                              V.

     SOFIA BORQUEZ, INDIVIDUALLY AND ON BEHALF OF THE ESTATE
 OF CRESENCIO BORQUEZ, MERCEDES BORQUEZ, INDIVIDUALLY, AND JOEL
                 BORQUEZ, INDIVIDUALLY, Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-09096-A

                                          ORDER
       We GRANT court reporter Cathye Moreno’s April 21, 2014 request for extension of

time to file the record and ORDER the record be filed no later than May 23, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE